DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
There is an error in the numbering of elements on page 5, line 10, where “external support member 48” should read --external support member 49--. 
Appropriate correction is required.
Claim Objections
Claims 2, 3, 5, and 6 are objected to because of the following informalities:  
In claim 2, it is suggested that line 3 be amended to read --a rigid body defining a passage…-- to correct a typographical error.
In claim 3, it is suggested that line 3 be amended to read --a rigid body defining a passage…-- to correct a typographical error.
In claim 5, it is suggested that line 17 be amended to read --…said first umbrella valve seal and said second and third umbrella valve seals…-- to correct a typographical error and to remain consistent in terminology.
In claim 6, it is suggested that line 13 be amended to read -- a third filter pad…, .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, line 22 recites “one or more replaceable filter pads” which allows for just one filter pad to be within the scope of the claim.  However, lines 22-25 describe several different filtering functions.  The specification does not describe how all of these filtering functions can be performed by just one filter pad, but rather only describes four separate filter pads, one for each of these functions (see page 8, line 9 – page 9, line 7 of the instant specification).  Thus, .
Claims 2-7 are rejected based on their dependency to rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “the yellow cup masks" in line 2, “the passenger compartments” in line 2, “the same current passenger airplane emergency oxygen generating system” in line 3, “said passenger airplane emergency oxygen generating system oxygen supply line” in lines 16-17, and “said base receiver” in line 26.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites “a mask…defining a front surface extending dual strap anchors and an inner surface…” in lines 7-8, which appears to include a grammatical error rendering the scope unclear.  It is not clear if the claim is to be interpreted to mean that the dual strap anchors extend from the front surface of the mask or that the mask 
Claim 1 is additionally rejected because it is not clear if just one filter pad is within the scope of the claim (see 112 (a) rejection above) or if at least four filter pads are needed to perform the claimed functions (removing airborne particles, absorbing smaller harmful particles, removing carbon monoxide and chlorine gases, AND removing external moisture).  For purposes of examination, the claim has been interpreted as if it reads, in line 24, --…chlorine gas, and/or to remove any external moisture…-- so that the scope includes a single filter pad having one of the claimed functions.  
Claim 3 recites the limitation “said oxygen line connection assembly” in line 10.  There is insufficient antecedent basis for this limitation in the claim since only “an oxygen line assembly” and “a central oxygen connection port” have been claimed.
Claim 5 recites “a base receiver” in line 9 and “a cavity” in line 9.  Since these limitations have already been claimed in claim 1, it is not clear whether the limitation refers to the base receiver and cavity already claimed or if a new additional base receiver and a new additional cavity are being introduced.  For purposes of examination, the claim has been interpreted as though the limitations refer to the previously introduced base receiver and cavity.
Regarding claim 6, the phrases "ideally" (line 3), “preferable” (line 5), and “preferably” (line 17) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "or a substantial equivalent" (line 10) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or a substantial equivalent"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 6 recites the limitation “the luggage…compartments” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim since only a passenger compartment has been claimed.
Claim 6 recites, “said one or more filter pads further comprise” which implies the first, second third, and fourth filter pads are in addition to the filter pads already claimed in claim 1.  It is suggested that the limitation be amended to read --said one or more filter pads
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claims 2 and 4 are rejected based solely on their dependency to rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1, line 7 positively recites a lower portion of a passenger’s face.  It is suggested that the limitation be amended to read -- a mask adapted to conform 
In claim 1, line 9 positively recites respective facial contours of a passenger.  It is suggested that the limitation be amended to read -- said mask made of a deformable material adapted to bend and conform .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 5,709,204), in view of Hay et al. (US 3,073,301), and further in view of Michel (US 4,850,346).
As to claim 1, Lester discloses an improved emergency aircraft respirator 10 (Fig. 1) providing a facially conforming replacement mask for the yellow cup oxygen masks located in the passenger compartments of passenger airplanes, connecting to the same current passenger airplane emergency oxygen generating system (col. 1, ln. 29-39), said improved emergency aircraft respirator 10 supplying not only emergency oxygen to passengers during a loss of cabin pressure, but a filtration system preventing inhalation of harmful contaminants during a fume event (passenger can breathe through a filter when the oxygen supply is disconnected, col. 1, ln. 35-39), said improved emergency 
Lester does not disclose that the mask includes a separate lower central oxygen orifice, the oxygen line assembly sealingly engaging within said lower central oxygen orifice.  Rather, Lester discloses that the oxygen line assembly (connector 20) is attached to the mask 11 through the nosepiece assembly/valve connector part 12 at the central nosepiece orifice.  
However, Hay teaches a respirator 16 (Fig. 1) having separate exhalation and inhalation orifices (at exhalation valve 22 and at the point where bag 14 attaches to mask 16, see Fig. 1, Fig. 3), the exhalation orifice being a central nosepiece orifice (see Fig. 2, where exhalation valve 22 lies over the nose in the central portion of the mask body 18) through which is attached a nose piece assembly/exhalation valve 22 (col. 4, ln. 29-32), and the inhalation orifice being a lower central oxygen orifice (see Fig. 2 where the attachment to breathing bag 14 is positioned in the center of the mask body 18 below valve 22), through which is attached an oxygen line assembly 14, 12 (see Fig. 2, col. 4, ln. 18-22,33-36).   Therefore, it would have been obvious ot one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Lester so that the mask includes separate connector/valve assemblies for the oxygen supply line and the exhaled gas, as taught by Hay, in order to provide an equally suitable and well-known alternative to a single inhalation/exhalation connection port.
Lester further does not disclose that the at least one filter cartridge assembly defines a mask insertion member sealingly engaging within said at least one lateral filter cartridge orifice and a connecting filter cartridge sealingly engaging said mask insertion 
However, Michel teaches a respirator having a filter cartridge assembly 11, 12, 14 (Fig. 1, Fig. 3, Fig. 4) defining a mask insertion member (inhalation valve housings/fittings 12, see Fig. 3, Fig. 4, and Fig. 12) sealingly engaging within at least one lateral filter cartridge orifice 13 (see Fig. 3) and a connecting filter cartridge 11, 14 sealingly engaging said mask insertion member 12 (see Fig. 3, Fig. 4, Fig. 5, col. 23, ln. 4-17), said connecting filter cartridge 11, 14 defining a cavity (see Fig. 4) within which is located one or more replaceable filter pads (carbon retention media 75 having activated carbon particles, col. 7, ln. 8-15 and/or mechanical filter 92, col. 8, ln. 16-19, see Fig. 4) to remove air borne particles from the air, to absorb smaller harmful particles emitted from combustion gasses of burning airplane components, to remove carbon monoxide gasses and chlorine gas, and to remove any external moisture from entering the mask (since the claim only requires one filter pad, the limitation is interpreted as only one of these filtering properties needs to be met (see the above rejection under 112(b)); thus, since Michel’s activated carbon and mechanical filter 75, 93 would at least remove/absorb airborne particles from the air, the limitation is considered to be met), said one or more replaceable filter pads 75, 93 maintained within said cavity by an outer cartridge cap 14 engaging a base receiver 11 (see Fig. 4, col. 3, ln. 18-20).  Therefore, 
As to claim 2, the modified respirator of Lester discloses the claimed invention except that said nosepiece assembly further comprises: a rigid body defining passage having an inner spoked support; an inner connecting member;  a nosepiece orifice channel; and an external support member, with said nosepiece orifice being installed within said nosepiece orifice channel, placing said inner connecting member on said inner surface of said mask and said external support member against said front surface of said mask, forming said airtight seal between said nosepiece orifice and said nosepiece assembly.  However, Michel teaches a nosepiece assembly (exhalation valve fitting 15, Fig. 1, Fig. 3, Fig. 14) comprising: a rigid body 15 (Fig. 14) defining a passage 117 having an inner spoked support 109 (Fig. 13, Fig. 14); an inner connecting member (see annotated Fig. 14 below); a nosepiece orifice channel 106 (outer circumferential groove 106, see annotated Fig. 14 below); and an external support member  (see annotated Fig. 14 below), with said nosepiece orifice 13 (see annotated Fig. 14 below) being installed within said nosepiece orifice channel 106, placing said inner connecting member on said inner surface of said mask and said external support member against said front surface of said mask, forming said airtight seal between said nosepiece orifice 13 and said nosepiece assembly 15 (see annotated Fig. 14 below, col. col. 8, ln. 43-52).

    PNG
    media_image1.png
    457
    629
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to further modify the respirator of Lester to include the particular construction of the nosepiece assembly/exhalation valve fitting 15, as taught by Michel, in order to provide an alternative known exhalation valve assembly that provides a tight seal yet allows the valve to be removed and interchanged as desired.
As to claim 4, the modified respirator of Lester discloses that each said at least one mask insertion member 12 (fitting 12 taught by Michel, Fig. 1, Fig. 4, Fig. 12) further defining a rigid body 12 forming a passage (see Fig. 4, Fig. 12 of Michel), an external support member (see annotated Fig. 4 of Michel below where the external support member is considered the portion of tubular body/sleeve 41 that is external to the 

    PNG
    media_image2.png
    678
    688
    media_image2.png
    Greyscale

As to claim 7, the modified respirator of Lester discloses all of the claimed elements and features specifically described in the claimed invention (see rejection of claim 1 above) and therefore, as best understood, discloses “any other feature, element or combination of elements as disclosed within the specification, drawings and claims”.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 5,709,204), in view of Hay et al. (US 3,073,301), and Michel (US 4,850,346), as applied to claim 1 above, and further in view of Wallis (US 5,265,597).
As to claim 3, the modified respirator of Lester discloses the claimed invention except that said oxygen line assembly further comprises: a rigid body defining passage having an inner spoked support defining a central oxygen line connection port;  an inner connecting member; an oxygen orifice channel; and an external support member, with said oxygen line orifice installed within said oxygen line orifice channel, placing said inner connecting member on said inner surface of said mask and said external support member against said front surface of said mask, forming an airtight seal between said oxygen line orifice and said oxygen line connection assembly, said central oxygen line connection port adapted to receive said same oxygen supply line from said yellow cup oxygen mask replaced by said present improved emergency aircraft respirator forming an airtight seal with said oxygen supply line. 
However, Wallis teaches a respirator (Fig. 1) having an oxygen line assembly 16, 42 (Figs. 1-3 and 5) comprising: a rigid body 16, 42 (Fig. 5) defining a passage having an inner spoked support (mounting arm 60 is a spoke that supports the diaphragm through tab 62, see Fig. 3, Fig. 5, thus it is considered a spoked support, col. 5, ln. 29-39) defining a central oxygen line connection port (valve port 16 connects to bag 12 and oxygen line 34, see Fig. 3, Fig. 5, col. 4, ln. 39-46); an inner connecting member (projections 46 on fingers 44, see Fig. 5); an oxygen orifice channel (see annotated Fig. 5 below); and an external support member (the outer flange of connector 42, see Fig. 5), with an oxygen line orifice (formed by the inner surface of port 16) installed within 

    PNG
    media_image3.png
    605
    765
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to further modify the respirator of Lester to include .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 5,709,204), in view of Hay et al. (US 3,073,301), and further in view of Capon (US 2004/0025880).
As to claim 1, Lester discloses an improved emergency aircraft respirator 10 (Fig. 1) providing a facially conforming replacement mask for the yellow cup oxygen masks located in the passenger compartments of passenger airplanes, connecting to the same current passenger airplane emergency oxygen generating system (col. 1, ln. 29-39), said improved emergency aircraft respirator 10 supplying not only emergency oxygen to passengers during a loss of cabin pressure, but a filtration system preventing inhalation of harmful contaminants during a fume event (passenger can breathe through a filter when the oxygen supply is disconnected, col. 1, ln. 35-39), said improved emergency aircraft respirator 10 comprising: a mask (body 11, col. 1, ln. 61-65) conforming to a lower portion of a passenger's face (around the nose and mouth), defining a front surface (the surface facing away from the passenger’s face, see Fig. 1), extending dual strap anchors (where straps 17, 18 connect to mask body 11, Fig. 1, col. 1, ln. 65-66) and an inner surface (the inner surface of mask body 11 facing the passenger’s face, see Fig. 1) defining a face conforming outer perimeter liner (the perimeter edge of mask body 11 which seals to the passenger’s face around the nose and mouth, see Fig. 1, col. 1, ln. 62-65), said mask 11 made of a deformable material which bends and conforms to the respective facial contours of a passenger (e.g., rubber, col. 1, ln. 61-
Lester does not disclose that the mask includes a separate lower central oxygen orifice, the oxygen line assembly sealingly engaging within said lower central oxygen orifice.  Rather, Lester discloses that the oxygen line assembly (connector 20) is attached to the mask 11 through the nosepiece assembly/valve connector part 12 at the central nosepiece orifice.  
However, Hay teaches a respirator 16 (Fig. 1) having separate exhalation and inhalation orifices (at exhalation valve 22 and at the point where bag 14 attaches to 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Lester so that the mask includes separate connector/valve assemblies for the oxygen supply line and the exhaled gas, as taught by Hay, in order to provide an equally suitable and well-known alternative to a single inhalation/exhalation connection port.
Lester further does not disclose that the at least one filter cartridge assembly defines a mask insertion member sealingly engaging within said at least one lateral filter cartridge orifice and a connecting filter cartridge sealingly engaging said mask insertion member, said connecting filter cartridge defining a cavity within which is located one or more replaceable filter pads to remove air borne particles from cabin air, to absorb smaller harmful particles emitted from combustion gasses of burning airplane components, to remove carbon monoxide gasses and chlorine gas, and to remove any external moisture from entering the mask, said one or more replaceable filter pads maintained within said cavity by an outer cartridge cap engaging said base receiver.  
However, Capon teaches a respirator having a filter cartridge assembly 13, 14, 20 (Fig. 1) defining a mask insertion member 16 (inlet port assembly and self-sealing  Figs 2-4) sealingly engaging within at least one lateral filter cartridge orifice (the opening in the mask housing 12 into which mechanism 16 is inserted, see Fig. 2, paragraph [0040]) and a connecting filter cartridge 14 sealingly engaging said mask insertion member 16 (see Fig. 1, Fig. 2, paragraph [0042]), said connecting filter cartridge 14 defining a cavity (see Fig. 7) within which is located one or more replaceable filter pads 44, 46 (Fig. 7, paragraph [0041]) to remove air borne particles from the air, to absorb smaller harmful particles emitted from combustion gasses of burning airplane components, to remove carbon monoxide gasses and chlorine gas, and to remove any external moisture from entering the mask (since the claim only requires one filter pad (“one or more…filter pads” allows for just one), the limitation is interpreted as only one of these filtering properties needs to be met (see the above rejections under 112(a) and 112(b)); thus, since Capon’s particulate filter 44 and carbon filter 46 would at least remove/absorb airborne particles from the air, the limitation is considered to be met), said one or more replaceable filter pads 44, 46 (filters 44, 46 are replaceable by replacing the canister 14) maintained within said cavity by an outer cartridge cap 30 engaging a base receiver 32, 34 (see Fig. 7, paragraph [0041]).  
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the respirator of Lester to include the filter cartridge assembly in place of the simple filter 19, as taught by Capon, in order to provide an alternative known filter arrangement that allows the filter element(s) to be replaced when needed and provides greater filtration capacity to the respirator.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 5,709,204), in view of Hay et al. (US 3,073,301), and Capon (US 2004/0025880), as applied to claim 1 above, and further in view of Wallis (US 5,265,597).
As to claim 5, the modified respirator of Lester disclsoes a third umbrella valve seal (mechanism 16, taught by Capon, Fig. 5, Fig. 6, includes an umbrella shaped valve 68, paragraph [0039]) having a plurality of expandable air seal passages (between spokes 72, see Fig. 6, paragraph [0039]), creating a one- way valve 68 to allow filtered air from said airplane cabin to enter said mask through said filter cartridge assembly 13, 14, 20 (see Fig. 1 of Capon), with said expandable air seal passages opened when drawn away from said mask insertion member 16 to open each air seal passage and remain closed during exhalation, being tightly held against said mask insertion member 16 to maintain closure of each respective air seal passage (see Figs. 2-4 of Capon, paragraph [0039]).
While the modified Lester respirator does disclose a first valve seal (exhalation valve 22 taught by Hay, Fig. 2) having an air seal passage creating a one-way valve 22 to allow exhaled air from said passenger to exit said mask from said nosepiece assembly 22, with said air seal passage closed during inhalation (see Hay, Fig. 2, conventional exhalation valve, col. 4, ln. 29-33), the modified respirator of Lester does not disclose that the exhalation valve is an umbrella valve seal having a plurality of expandable air seal passages, with said expandable air seal passages opened when pushed away from said nosepiece assembly to open each respective air seal passage and remain closed during inhalation, being tightly held against said nosepiece assembly.   

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to further modify the respirator of Lester so that the exhalation valve is an umbrella valve, as taught by Wallis, in order to provide a suitable well-known type of one-way valve that effectively opens upon exhalation pressure and closes during inhalation.
Furthermore, while the modified Lester respirator does disclose a second valve seal (inhalation valve taught by Hay, col. 4, ln. 33-36) having an air seal passage creating a one-way valve to allow inhaled air from said passenger to exit said mask from the oxygen supply line to be drawn into said mask and remaining close during exhalation (see Hay, Fig. 2, conventional inhalation valve, col. 4, ln. 29-33), the modified respirator of Lester does not disclose that the inhalation valve is an umbrella valve seal having a plurality of expandable air seal passages, with said expandable air seal passages opened when pulled away from said oxygen line assembly to open each respective air seal passage and remaining close during exhalation, being tightly held against said oxygen line assembly to maintain closure of each respective air seal passage.

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to further modify the respirator of Lester so that the inhalation valve is an umbrella valve, as taught by Wallis, in order to provide a suitable well-known type of one-way valve that effectively opens upon inhalation pressure and closes during exhalation.
The modified respirator of Lester now disclsoes that operation of said first umbrella seal and said second and third umbrella seals are opposite, wherein the first umbrella seal opens during exhalation from said mask while said second and third umbrella seals open during inhalation from outside said mask (this limitation is inherent due to the fact that the first valve seal is an exhalation valve opening upon exhalation and the second and third valves are both inhalation valves, opening upon inhalation), with all umbrella seals sealed when there is no inspiration or expiration of air by the passenger (all valves are normally closed, see Capon: paragraph [0044], diaphragm 68 is returned to is sealed state upon reduction of inhalation flow and Wallis: col. 5, ln. 41-44 and col. 6, ln. 36-42).  
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 6, while the prior art of record discloses a filter having multiple layers of filtering materials (see for example, Chang (US 2003/0183233) which discloses a multi-layered filter having a layer 32 for absorption of larger grains of smoke or dust, a first and second active carbon fiber layer 34 and a non-woven filter cotton layer 36 to prevent irritation to one's throat or nose), the prior art of record does not disclose, teach or suggest the particular combination of filter pads together in the claimed manner.  In particular, the prior art of record does not disclose, teach or suggest said one or more filter pads further comprising: a first filter pad to filter air borne particles before the air can be further filtered, ideally in a range from 10 to 95 (PM10), said first filter pad made from sturdy cotton or other fabric materials having the preferable filter quality wherein said first filter pad is the outermost filter pad and closest to said outer cartridge cap; a second filter pad absorbing smaller harmful and dangerous molecular particles from combustion gasses that are emitted from combustion of panel materials including fabric, metal, wiring and insulation, as well as combustion from articles contained in the luggage and passenger compartments, said second filter pad infused with activated carbon or a substantial equivalent having the physical and chemical capacity to surround and hold these harmful and dangerous molecular particles; a third filter pad for the prevention of gasses generated during a fire, each said third filter pad imbedded with a solution of a catalyst converting carbon monoxide to carbon dioxide and ferrous sulfate to remove .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brostrom et al. (US 4,886,058) discloses a filter cartridge having a bayonet connection.  Rittner et al. (US 2010/0000536 discloses an emergency passenger oxygen mask having inhalation and exhalation valves as well as an ambient air inlet valve.  Haber et al. (US 4,793,342) discloses an emergency oxygen mask for a passenger of an aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785